In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00048-CR



             DONNIE GRAVES, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 188th District Court
                Gregg County, Texas
              Trial Court No. 43,052-A




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                              MEMORANDUM OPINION
       Donnie Graves has filed a motion to dismiss this appeal. The motion was signed by both

Graves and his appellate counsel in compliance with Rule 42.2(a) of the Texas Rules of Appellate

Procedure. See TEX. R. APP. P. 42.2(a). As authorized by Rule 42.2(a), we grant the motion. See

id.

       Accordingly, we dismiss this appeal.




                                               Bailey C. Moseley
                                               Justice

Date Submitted:       November 2, 2016
Date Decided:         November 3, 2016

Do Not Publish




                                               2